Title: To Alexander Hamilton from Tench Coxe, [25 January 1794]
From: Coxe, Tench
To: Hamilton, Alexander



[Philadelphia, January 25, 1794]

Mr. Coxe has the honor to inclose to Mr. Hamilton a general account of the payments, in Notes & money, of the sum of ten thousand dollars, except a balance of 206 40/100 Drs. for which Mr. Coxe will thank Mr. H. if he can send it to day. Mr. Coxe will at the same time deliver Mr. Hamiltons Note for 300 Drs. of the 11th. Jany. last and sign a minute upon the within paper declaring the whole to have been paid. If Mr. Meyer could make a calculation ascertaining the day between Apl. 9 & Jany. th on which the interest should run upon the whole sum an Obligation in form will be given in exchange for all the other papers.
Jany. 25th. 1794
